DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Hasina Ali on 09/10/2021.
The application has been amended as follows: 
Claim 9 is amended to recite: A semiconductor device, comprising: 
a substrate; 
a first field effect transistor (FET) comprising: 
a stack of first nanostructured layers disposed on the substrate, wherein each of the first nanostructured layers comprises first and second nanostructured regions, 
a first epitaxial region wrapped around each of the first nanostructured regions; 
a first gate-all-around (GAA) structure disposed on the stack of first nanostructured layers and wrapped around each of the second nanostructured regions, and 
first and second inner spacers disposed within the stack of first nanostructured layers, wherein the first and second inner spacers comprise a low-k dielectric material; and 
a second FET comprising: 

a second epitaxial region wrapped around each of the third nanostructured regions, wherein the second epitaxial region is a conductivity type different from the first epitaxial region, 
a second GAA structure disposed on the stack of second nanostructured layers and wrapped around each of the fourth nanostructured regions,
third and fourth inner spacers disposed within the stack of second nanostructured layers, wherein the third and fourth inner spacers have a material composition different from the first and second inner spacers, and
first and second passivation layers disposed on sidewalls of the first and second nanostructured layers.

Claim 10 is canceled.

Allowable Subject Matter
Claims 1-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites inter alia a semiconductor device, comprising:
…a stack of nanostructured layers with first and second nanostructured regions disposed on the substrate;
first and second source/drain (S/D) regions disposed on the substrate, wherein each of the first and second S/D regions comprises an epitaxial region wrapped around each of the first nanostructured regions;

a second inner spacer disposed between an epitaxial sub-region of the second S/D region and the gate sub-region of the GAA structure; and
a passivation layer disposed on sidewalls of the first and second nanostructured regions.

Claim 9 recites inter alia a semiconductor device, comprising:
…a first field effect transistor (FET) comprising:
a stack of first nanostructured layers disposed on the substrate, wherein each of the first nanostructured layers comprises first and second nanostructured regions,
a first epitaxial region wrapped around each of the first nanostructured regions;
…first and second inner spacers disposed within the stack of first nanostructured layers, wherein the first and second inner spacers comprise a low-k dielectric material; and
a second FET comprising:
a stack of second nanostructured layers disposed on the substrate, wherein the second nanostructured layers have a material composition different from the first nanostructured layers, and wherein each of the second nanostructured layers comprises third and fourth nanostructured regions,
a second epitaxial region wrapped around each of the third nanostructured regions, wherein the second epitaxial region is a conductivity type different from the first epitaxial region,
…third and fourth inner spacers disposed within the stack of second nanostructured layers, wherein the third and fourth inner spacers have a material composition different from the first and second inner spacers, and
first and second passivation layers disposed on sidewalls of the first and second nanostructured layers.

Claim 15 recites a method for making the transistor of Claim 1, including all relevant limitations. 

Previous rejections were in view of US PG Pub 2019/0067452 (“Cheng”) and US Patent No. 10,134,640 (“Chiang”). Together the references suggest various embodiments for a stacked nanstructured transistor.  While the references suggest the use of a passivation layer for sidewalls of the nanostructured regions, the layer is etched away in the final product, before all elements of the transistor are formed. As such, the references do not disclose, or suggest, a passivation layer along sidewalls of each of the first and second nanostructured regions, as defined by Applicant.
US PG Pub 2019/0198639 (“Kim”) is cited as being a relevant reference in the art. Kim discloses two finFET devices having a stacked, nanostructure arrangement wherein the channel layers for each FET are formed of a different materials and the internal spacers proximate to the gate-all-around configuration are formed of different materials for each FET. Claim 9 previously read on such an embodiment. The amendments approved by Applicant’s attorney require the structure of Claim 9 to include a passivation layer along sidewalls of each of the first and second nanostructured regions, as defined by Applicant. Kim does not disclose, or suggest, such a layer.
A search of other, relevant references in the art does not show Applicant’s invention to be anticipated or obvious. Claims 2-8, 11-14 and 16-20 depend on one of Claims 1, 9 or 15 and are allowable for at least the reasons above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298.  The examiner can normally be reached on Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818